DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: The PTO-326 has been corrected to reflect the correct number of claims rejected and examined, which are claims 23-40, not claims 1-23, which was cited in the previous Office action mailed on 06/14/21, therefore, resetting the shortened statutory period for reply.


Preliminary Remarks
	The amendment filed on 04/22/2021 has been entered.  Claims 1-22 have been canceled, claims 23-40 have been added, no claims have been amended; therefore, claims 23-40 remain pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 35 recites the limitation "shroud structure" in claim 31, lines 1-2; claim 35, lines 1-2.    There is insufficient antecedent basis for this limitation in the claim.
Claims 36 (lines 6-7) and 38 (line 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, where a “indent structure” is not clearly defined in the claim or the specification.
Claim 39 recites the limitation "riser" in claim 39, line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0216229 A1-Kenney et al.

Claim 23: “A cell culture apparatus, comprising: a cell culture module comprising multiple cell culture chambers;”:  Kenney et al. discloses a multilayered cell culture apparatus having layers of cell culture chambers (Para. [0005], lines 2-3).
“each cell culture chamber having a top, a bottom and sidewalls, defining an interior space for culturing cells;”:  Kenney et al. discloses the cell culture chamber 510 having a top surface 520 and a bottom surface 530 (Para. [0046], lines 5-6, Fig. 4A).  Further, Fig. 4A illustrate cell culture chamber 510 defines an interior space for culturing cells and sidewalls.  Additionally, Kenney et al. discloses for purposes of culturing cells, the depicted cell culture unit 500 is typically oriented such that the top surface 520 of the chamber 510 is above the bottom surface 530, so cells may be cultured on the bottom surface 530 (Para. [0046], lines 6-10).
“wherein each cell culture chamber comprises at least one inlet in a sidewall of the cell culture chamber through which liquid can flow into and out of the cell culture chamber”:  Kenney et al. discloses a cell culture outlet in fluid 
“wherein the multiple cell culture chambers are stacked one above the other to form the cell culture module;”:  Kenney et al. discloses the disclosure provides cell culture articles that are assembled together to form a multi-layer stack of culture chambers (Para. [0011], lines 1-3); stacked culture modules 5000A, 5000B, 5000C is shown Fig. 11 (Para. [0059], lines 2-3).
“a manifold comprising a side wall base structure and a column”:  Kenney et al. discloses a manifold 201 (Para. [0064], line 9, Fig. 14), further, annotated Fig. 14 of Kenney et al. below illustrates a manifold comprising a similar side wall base structure and column.

    PNG
    media_image1.png
    475
    276
    media_image1.png
    Greyscale

“wherein the manifold is aligned along a side of the cell culture module;”:  Kenney et al. discloses the manifold 201 (Para. [0064], line 9, Fig. 14), is aligned along a side of the cell culture modules as illustrated in annotated Fig. 14 below.

    PNG
    media_image2.png
    473
    278
    media_image2.png
    Greyscale

“wherein the manifold provides a fluid pathway from a manifold opening to each of the cell culture chambers through cell culture chamber inlets;”:  Kenney et al. discloses liquid entering the cell culture apparatus enters through a liquid fluid flow channel 301 of one manifold 201 (Para. [0064], lines 6-7, Fig. 14); further, Kenney et al. disclose the liquid fluid flow channel allows liquid flow into the cell culture unit and the manifolds connect each of the culture units 500A and 500B with fluid flow channels 301 and 302, allowing a fluid connection between the fluid flow channels and the cell culture units (Para. [0064], lines 11-14).
“and wherein the column provides an enlarged volume inside the manifold to enable fluid to flow through the manifold to the cell culture chamber inlets.”:  Kenney et al. discloses as the fluid volume increases, fluid enters the manifolds 

Claim 24: “wherein the manifold opening extends above the top-most stacked cell culture module.”:  Kenney et al. discloses via annotated Fig. 14 below an opening of flow channel 301 extend above the top-most stacked cell culture chamber 500 and module.

    PNG
    media_image3.png
    473
    276
    media_image3.png
    Greyscale


Claim 25: “comprising multiple cell culture modules and the manifold comprises manifold segments where each manifold segment is associated with one of the cell culture modules.”:  Kenney et al. discloses similar manifold segments where each segment connects to one cell culture module as illustrated in annotated Fig. 20 below.  

    PNG
    media_image4.png
    480
    522
    media_image4.png
    Greyscale


Claim 26: “wherein each manifold segment comprises a side wall base structure segment and a column structure segment that is formed as a monolithic part of the side wall base structure segment.”:  .”:  Kenney et al. discloses via annotated Fig. 20 below a similar side wall base structure segment and a column structure.

    PNG
    media_image5.png
    480
    522
    media_image5.png
    Greyscale


Claim 27: “wherein the column structure segments of adjacent manifold segments are interconnected and in fluid communication.”: Kenney et al. discloses via both annotated Fig. 20 above a connection of the column segments of the adjacent similar manifold segments such that the adjacent manifold segments which are in fluid communication as indicated above in the annotated figures. 

Claim 28: “wherein the column structure segments of adjacent manifold segments are interconnected by a sealing ring.”:  Kenney et al. discloses via both annotated Fig. 20 above a connection of the column structures of adjacent manifold segments.  Further, Kenney et al. discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, o-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7).

Claim 29: “wherein the sealing ring seals an interface between the column structure segments of adjacent manifold segments.”:  Kenney et al. discloses interference fit or compression fit (e.g., including O-ring or barb) may be used to connect the ports (Para. 0059], lines 25-27).  Further, Kenney et al. discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, o-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7).

Claim 30: “wherein the sealing ring comprises relatively thick portions that are separated by a relatively thin portion in the form of a notch that defines an area of increased flexibility compared to the thick portions.”:  Kenney et al. discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, o-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7); further, Kenney et al. discloses the connection between manifolds may occur through a number of methods and be permanent or transient (Para. 0073], lines 7-9).  

Claim 31: “wherein each column structure segment comprises a shroud structure, wherein adjacent shroud structures face each other thereby forming a partial enclosure that extends about an entire periphery of the sealing ring.”:  Kenney et al. discloses via annotated Fig. 14 below a column comprising a similar shroud structure, where the shroud structures face each other and form a partial enclosure which extends about a periphery of the sealing ring.

    PNG
    media_image6.png
    478
    276
    media_image6.png
    Greyscale

Claim 32: “A cell culture apparatus, comprising: at least two cell culture modules, each cell culture module comprising at least two cell culture chambers;”:  Kenney et al. discloses a multilayered cell culture apparatus having layers of cell culture chambers (Para. [0005], lines 2-3).  Further, Kenney et al. discloses stacked culture modules 5000A, 5000B, 5000C (Para. [0059], lines 2-3, Fig. 11).
“and a manifold that connects the at least two cell culture modules together, the manifold comprising multiple manifold segments, each manifold segment comprising a side wall base structure segment and a column structure segment that is formed as a monolithic part of the side wall base structure segment, the column structure segments connected together and defining a fluid flow pathway through the manifold and to the cell culture chambers to allow filling and emptying of the cell culture chambers of liquid medium.”:  Kenney et al. discloses via annotated figures 14 and 20 above, a manifold that connecting at least two cell culture modules (500A-C and 5000A-C) together, the manifold comprising multiple manifold segments as illustrated in the annotated figures above, and each manifold segment comprising a side wall base structure segment (illustrated in the annotated figures above) and a column structure segment (illustrated in the annotated figures above) that is formed as a monolithic part of the side wall base structure segment.

Claim 33: “wherein the column structure segments of adjacent manifold segments are interconnected by a sealing ring.”: Kenney et al. discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing 

Claim 34: “wherein the sealing ring seals an interface between the column structure segments of adjacent manifold segments.”:  Kenney et al. discloses interference fit or compression fit (e.g., including O-ring or barb) may be used to connect the ports (Para. 0059], lines 25-27).  Further, Kenney et al. discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, o-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7).

Claim 35: “wherein each column structure segment comprises a shroud structure, wherein adjacent shroud structures face each other thereby forming a partial enclosure that extends about an entire periphery of the sealing ring.”:  Kenney et al. discloses via annotated Fig. 14 below a column comprising a similar shroud structure, where the shroud structures face each other and form a partial enclosure which extends about a periphery of the sealing ring.  Further, Kenney et al. discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, o-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7).


    PNG
    media_image6.png
    478
    276
    media_image6.png
    Greyscale



Claim 36: “A cell culture apparatus, comprising: multiple cell culture modules each comprising multiple cell culture chambers;”:  Kenney et al. discloses a multilayered cell culture apparatus having layers of cell culture chambers (Para. [0005], lines 2-3).  Further, Kenney et al. discloses stacked culture modules 5000A, 5000B, and 5000C (Para. [0059], lines 2-3, Fig. 11).
“a fluid manifold that connects the cell culture chambers together, the fluid manifold comprising a side wall base structure and a column structure, the column structure defining a fluid flow pathway to allow filling and emptying of the cell culture chambers;”:  Kenney et al. discloses a multilayered cell culture apparatus having layers of cell culture chambers connected via manifolds that allow the layers of cell culture chambers to be filled (Para. 
“and an air manifold that connects the at least two cell culture manifolds together, the air manifold comprising a side wall base structure and a column structure, the column structure of the air manifold defining a fluid flow pathway to allow filling and emptying of the cell culture chambers;”:  Kenney et al. discloses the manifolds also allow for air, displaced from the filling cell culture chambers, to exit the cell apparatus; in addition, manifolds, configured according to embodiments of the present invention, allow for the creation of an air gap between layers of cell culture chambers, or groups of layers of cell culture chambers (cell culture units, Para. [0005], lines 5-10).  Further, the annotated figures above illustrate a side wall base structure of the manifold, a column structure, and the column structure defining a fluid pathway.
“wherein the column structure of the air manifold comprises one or more indent structure that provides the column structure of the air manifold with 

    PNG
    media_image7.png
    441
    386
    media_image7.png
    Greyscale


Claim 37: “comprising multiple cell culture modules, wherein the air manifold comprises manifold segments, each manifold segment is associated with one of the cell culture modules and each manifold segment comprises a side wall base structure segment and a column structure segment that is formed as a monolithic part of the side wall base structure segment.”:  Kenney et al. discloses a multilayered cell culture apparatus having layers of cell culture chambers (Para. [0005], lines 2-3).  Further, Kenney et al. discloses stacked culture modules 5000A, 5000B, 5000C (Para. [0059], lines 2-3, Fig. 11).  Further, Kenney et al. discloses via annotated figures 14 and 20 above, a manifold that connecting at least two cell culture modules (500A-C and 5000A-C) together, the manifold comprising multiple manifold segments as illustrated in the 

Claim 38: “wherein each column structure segment comprises an indent structure.”:  Kenney et al. discloses via annotated Fig. 11 and above the column structure of the manifold comprising one or more indent structures and Fig. 12A further illustrate similar indents structures of the column.

Claim 39: “further comprising a riser having an internal volume that is located between the column structure of the air manifold and an air outlet tube of the column structure of the air manifold.”:  Kenney et al. discloses as the fluid volume increases, fluid enters the manifolds from the fluid flow channel through the opening between the manifold and the fluid flow channel; once fluid enters the manifold, it enters the cell culture units and the cell culture chambers; fluid enters all of the connected cell culture units in parallel, so filling of manifolds and associated cell culture chambers occurs simultaneously leading to equilibration of the fluid in all chambers; as fluid enters the 

Claim 40: “further comprising an air outlet tube that is in fluid communication with the column structure of the air manifold, the air outlet tube having a central axis that is offset laterally from a central axis of the column structure of the air manifold.”:  Kenney et al. discloses the cell culture apparatus has an air outlet in fluid communication with the culture chamber to allow displaced air to leave the chamber (Para. [0010], lines 8-10).  Further, the manifolds also allow for air, displaced from the filling cell culture chambers, to exit the cell apparatus (Para. [0005], lines 5-7).

Therefore, the prior art reference of Kenney et al. meets the limitations of claims 23-40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LENORA A ABEL/Examiner, Art Unit 1799